                Case: 18-14407        Doc: 16      Filed: 12/19/18      Page: 1 of 2




Dated: December 19, 2018
The following is ORDERED:




  __________________________________________________________________




                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

In Re:


Cynthia G Beckwith                                         Case No. 18-14407-JDL
                                                           Chapter 13

           Debtor.

              ORDER DENYING CONFIRMATION AND DISMISSING CASE

         This matter came on for consideration of confirmation of a plan by this Court. Upon

representation of the Chapter 13 Trustee, it was determined confirmation should be denied and the case

should be dismissed.

         IT IS THEREFORE ORDERED that confirmation is denied and the case is dismissed pursuant

to 11 U.S.C. Section 1307(c).

             All findings of the fact are based upon representation of the Trustee.

                                                 ###
             Case: 18-14407   Doc: 16   Filed: 12/19/18   Page: 2 of 2




APPROVED FOR ENTRY:

s/John Hardeman
John Hardeman
Chapter 13 Trustee
321 Dean A. McGee Avenue
PO Box 1948
Oklahoma City, OK 73101
13trustee@chp13okc.com
Tel: (405) 236-4843
Fax: (405) 236-1004

                                                                         sm
